Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 6-7, 9, 13, 19-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20200177425) in view of Liu et al. (US 20210258115).

Regarding claim 1, Chen discloses a method for wireless communications, the method comprising:
encoding bits in Extremely High Throughput (EHT) signaling fields of a packet corresponding to at least one of an Orthogonal Frequency-Division Multiple Access (OFDMA) mode, a non-OFDMA mode, and a Null Data Packet (NDP) mode (EHT STAs 504 and/or EHT AP 502 are configured to operate in accordance with IEEE 802.11 extremely high throughput (EHT). The IEEE 802.11 protocol may include using orthogonal frequency division multiple-access (OFDMA), time division multiple access (TDMA), and/or code division multiple access (CDMA); [0059-0060]), 
wherein the EHT signaling fields include a Universal signal (U-SIG) field and an EHT signal (EHT-SIG) field (FIG. 13 is EHT PPDU 1300, which includes U-SIG 1310, EHT-SIG 1312); and
transmitting the packet with encoded bits corresponding to at least one of the OFDMA mode, the non-OFDMA mode, and the NDP mode (EHT frame may be configured for transmitting a number of spatial streams, which may be in accordance with MU-MIMO and may be in accordance with OFDMA. In other embodiments, the EHT AP 502, EHT STA 504; [0066]).
Chen does not expressly disclose wherein the bits included in subfields of the U-SIG field and the EHT-SIG field are repeated within at least one frequency block of a packet bandwidth.
In an analogous art, Liu discloses wherein the bits included in subfields of the U-SIG field and the EHT-SIG field are repeated within at least one frequency block of a packet bandwidth (Fig. 5A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Liu into the system of Chen in order to enable EHT transmissions with higher efficiency and serve mixed clients such as EHT STAs and HE STAs (Liu; [0006]).

Regarding claim 6, the combination of Chen and Liu, particularly Chen discloses wherein the U-SIG field of an EHT Physical layer Protocol Data Unit (PPDU) indicates EHT-SIG decoding information, and wherein EHT-SIG decoding information includes channel puncturing information (CPI) (U-SIG 1310 and EHT-SIG 1312 may include a bandwidth field 1328 and bandwidth 1330, respectively. Bandwidth field 1328 and bandwidth 1330 may include bits to support indicating a bandwidth of up to a 320 MHz channel width. bandwidth field 1328 includes bits to indicate 20/40/80/160 MHz and the preamble puncturing for 80 MHz and 160 MHz in HE MU PPDU. In order to support one more bandwidth, which is 320 MHz, repurpose the preamble puncturing pattern in current IEEE 802.11ax to indicate 320 MHz channel width. There are currently 4 preamble puncturing patterns for 80 MHz and 160 MHz. one or more of the puncturing patters is repurposed to indicate 320 MHz or repurpose more than one to indicate 320 MHz channel width plus 320 MHz channel width with preamble puncturing; [0137-0138]).

Regarding claim 7, the combination of Chen and Liu, particularly Chen discloses wherein the U-SIG field of the EHT PPDU includes U-SIG PPDU format and Compression bits to indicate PPDU formats and the EHT-SIG field structure (U-SIG 810, 910, and/or status SIG A2 912, may signal a packet format, channel configuration, and/or configuration; [0128]); and
wherein the U-SIG PPDU format and Compression bits includes 2-bits (EHT PPDU 1300, which includes one or more of the following fields. L-STF 1302, L-LTF 1304, L-SIG 1306, RL-SIG 1308, U-SIG 1310, EHT-SIG 1312, EHT-STF 1314, EHT-LTF 1316.1 through EHT-LTF 1316.N, data 1318, PE 1320, legacy preamble 1322, and EHT preamble 1324. EHT PPDU 1300 may have different formats, e.g., EHT single user (SU) PPDU, EHT multi-user (MU) PPDU, EHT extended range (ER) SU PPDU, and/or EHT trigger-based (TB) PPDU. The different formats may have different fields and/or different formats of the same fields. For example, EHT-SIG 1312 may be optional and may have a variable number of symbols 1326. Some frame formats may have U-SIG fields 1310 that are a different number of symbols; [0136]).

Regarding claim 9, the combination of Chen and Liu, particularly Chen discloses wherein for the non-OFDMA mode, the EHT signaling fields uses K bits included in the U-SIG field to signal a puncturing pattern for an entire signal bandwidth, where K represents a positive integer (U-SIG 1310 and EHT-SIG 1312 may include a bandwidth field 1328 and bandwidth 1330, respectively. Bandwidth field 1328 and bandwidth 1330 may include bits to support indicating a bandwidth of up to a 320 MHz channel width. bandwidth field 1328 includes bits to indicate 20/40/80/160 MHz and the preamble puncturing for 80 MHz and 160 MHz in HE MU PPDU. In order to support one more bandwidth, which is 320 MHz, repurpose the preamble puncturing pattern in current IEEE 802.11ax to indicate 320 MHz channel width. There are currently 4 preamble puncturing patterns for 80 MHz and 160 MHz. one or more of the puncturing patters is repurposed to indicate 320 MHz or repurpose more than one to indicate 320 MHz channel width plus 320 MHz channel width with preamble puncturing; [0137-0138]).

Regarding claim 13, the combination of Chen and Liu, particularly Chen discloses wherein the method further comprises signaling resource unit allocation (RA) information in the EHT-SIG field of the packet for at least one of multi-resource unit (RU) modes and single-RU modes (EHT-SIG 1312 is part of an EHT MU MIMO PPDU where the RUs for N users, e.g., as indicated by N users 1424, is indicated by the EHT-SIG and then the data is transmitted in accordance with the RU; [0155]).

Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 1.

Regarding claim 21, the combination of Chen and Liu, particularly Liu discloses wherein the bits included in the subfields of the U-SIG field are repeated on a per-channel basis within the at least one frequency block (Fig. 5A, USIGs repeated within channels of 80-MHz bandwidths).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Liu into the system of Chen in order to enable EHT transmissions with higher efficiency and serve mixed clients such as EHT STAs and HE STAs (Liu; [0006]).

Regarding claim 23, the combination of Chen and Liu, particularly Liu discloses wherein the bits included in the subfields of the EHT-SIG field are repeated on a two-channel basis within the at least one frequency block (Fig. 5A, EHT-SIGs repeated within 2 channels of 80-MHz bandwidths).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Liu into the system of Chen in order to enable EHT transmissions with higher efficiency and serve mixed clients such as EHT STAs and HE STAs (Liu; [0006]).

Regarding claim 24, the combination of Chen and Liu, particularly Chen discloses wherein the bits included in the subfields of the U-SIG field enable full puncture pattern signaling in the non-OFDMA mode and in the OFDMA mode (the multiple-access technique used during the HE or EHT TXOP may be a scheduled OFDMA technique, although this is not a requirement. In some embodiments, the multiple access technique may be a time-division multiple access (TDMA) technique or a frequency division multiple access (FDMA) technique. In some embodiments, the multiple access technique may be a space-division multiple access (SDMA) technique. In some embodiments, the multiple access technique may be a Code division multiple access (CDMA); [0069].
bandwidth field 1328 includes bits to indicate 20/40/80/160 MHz and the preamble puncturing for 80 MHz and 160 MHz in HE MU PPDU. In order to support one more bandwidth, which is 320 MHz, repurpose the preamble puncturing pattern in current IEEE 802.11ax to indicate 320 MHz channel width; [0138]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu and in view of Huang et al. (US 20220095347).

Regarding claim 4, the combination of Chen and Liu does not expressly disclose wherein for the non-OFDMA mode, an EHT-SIG common field and a first user block are encoded in one Binary Convolutional Code (BCC) code block with a CRC and a tail added to the BCC code block; wherein the EHT-SIG field of the packet fits into two Orthogonal Frequency-Division Multiplexing (OFDM) symbols with MCS0 modulation; and wherein the MCS0 modulation represents a Modulation and Coding Scheme (MCS) with an MCS index of 0.
In an analogous art, Huang discloses wherein for the non-OFDMA mode, an EHT-SIG common field and a first user block are encoded in one Binary Convolutional Code (BCC) code block with a CRC and a tail added to the BCC code block (The Common field 1702 has a CRC (cyclic redundancy check) subfield 1722 and a Tail subfield 1724 appended for BCC encoding/decoding purpose. The CRC subfield 1722 has a size of 4 bits and the Tail subfield 1724 has a size of 6 bits. That is, the size of the Common field 1702 is the sum of the size of the RU Allocation subfield 1706, the Center 26-Tone RU subfield 1707, the PA Bitmap subfield 1708, the CRC subfield 1722 and the Tail subfield 1724. Hence, in the first example, the size of the Common field 1702 can be determined after decoding the EHT-SIG-A field since the values of N and M can be derived from the CBW and the value of L which are indicated in the EHT-SIG-A field; [0247]); and 
wherein the EHT-SIG field of the packet fits into two Orthogonal Frequency-Division Multiplexing (OFDM) symbols with MCS0 modulation; and wherein the MCS0 modulation represents a Modulation and Coding Scheme (MCS) with an MCS index of 0 (The EHT-SIG-A field 202 contains the necessary information for decoding the EHT-SIG-B field 206, e.g. MCS for EHT-SIG-B, number of EHT-SIG-B symbols, like indicated by arrow 204. The EHT-SIG-B field 206 provides OFDMA and MU-MIMO resource allocation information to allow STAs to look up the corresponding resources to be used in the Data field 210; [0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Huang into the system of Chen and Liu in order to reduce the signaling overhead due to the maximum number of spatial streams in the context of EHT communications (Huang; [0101]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu and in view of Kenney et al. (US 20190097850).

Regarding claim 5, the combination of Chen and Liu does not expressly disclose wherein for the NDP mode, the EHT-SIG field of the packet is comprised of one Binary Convolutional Code (BCC) code block if an EHT-SIG symbol exists; wherein the EHT-SIG field fits into one OFDM symbol for MCS0 modulation; and wherein the MCS0 modulation represents a Modulation and Coding Scheme (MCS) with an MCS index of 0.
In an analogous art, Kenney discloses wherein for the NDP mode (embodiments relate to methods, computer readable media, and apparatus for ordering or scheduling null data packet (NDP) feedback reports, traffic indication maps (TIMs), and other information during SPs; [0021]), the EHT-SIG field of the packet is comprised of one Binary Convolutional Code (BCC) code block if an EHT-SIG symbol exists (the bits in the EHT-SIG 0 field 1112 may be organized as follows: a number of encoded bits, for example 4 bits, for bandwidth indication; a number of encoded bits, for example 8 bits, for CRC; a number of encoded bits, for example 6 bits, for the EHT signature (i.e. for an explicit indication that the PPDU is an EHT PPDU) and other indications; and a number of encoded bits, for example 6 bits, for a binary convolutional code (BCC) tail; [0113]); 
wherein the EHT-SIG field fits into one OFDM symbol for MCS0 modulation; and wherein the MCS0 modulation represents a Modulation and Coding Scheme (MCS) with an MCS index of 0 (for a more reliable identification of the PPDU as an EHT PPDU, the EHT STA could, at 1240, determine the second symbol after the L-SIG field (EHT-SIG 1) as having a QBPSK constellation, and the third symbol after the L-SIG field (EHT-SIG 2) as having a BPSK constellation; [0122]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Kenney into the system of Chen and Liu in order to allow very high throughput STAs and high-efficiency STAs to perform early termination of decoding and thus saving power (Kenney; [0133]).

Claims 8, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu and in view of Lim et al. (US 20210250215).

Regarding claim 8, the combination of Chen and Liu does not expressly disclose wherein the EHT-SIG field of an EHT NDP PPDU is comprised of at least one of zero symbols and one symbol; and wherein the EHT-SIG field of the EHT NDP PPDU includes bits that do not fit in the U-SIG field.
In an analogous art, Lim discloses wherein the EHT-SIG field of an EHT NDP PPDU is comprised of at least one of zero symbols and one symbol (EHT-SIG may be transmitted through at least one symbol; [0193]); and
wherein the EHT-SIG field of the EHT NDP PPDU includes bits that do not fit in the U-SIG field (EHT-SIG 2122 may include information overflown from the U-SIG 2121; [0263]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lim into the system of Chen and Liu in order to enable early indication of the PPDU format/type through bits of the U-SIG (Lim; [0302]).

Regarding claim 10, the combination of Chen and Liu does not expressly disclose wherein for the OFDMA mode, the EHT signaling fields include a 20 MHz bitmap to signal the puncturing pattern in each frequency block within a signal bandwidth, and wherein the 20 MHz bitmap is included in the U-SIG field.
In an analogous art, Lim discloses wherein for the OFDMA mode, the EHT signaling fields include a 20 MHz bitmap to signal the puncturing pattern in each frequency block within a signal bandwidth, and wherein the 20 MHz bitmap is included in the U-SIG field (Preamble puncturing may be applied to the PPDU of FIG. 18. The preamble puncturing implies that puncturing is applied to part (e.g., a secondary 20 MHz band) of the full band. For example, when an 80 MHz PPDU is transmitted, an STA may apply puncturing to the secondary 20 MHz band out of the 80 MHz band, and may transmit a PPDU only through a primary 20 MHz band and a secondary 40 MHz band. a pattern of the preamble puncturing may be configured in advance. For example, when a first puncturing pattern is applied, puncturing may be applied only to the secondary 20 MHz band within the 80 MHz band. Information related to the preamble puncturing applied to the PPDU may be included in U-SIG and/or EHT-SIG. For example, a first field of the U-SIG may include information related to a contiguous bandwidth, and second field of the U-SIG may include information related to the preamble puncturing applied to the PPDU; [0187-0189]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lim into the system of Chen and Liu in order to enable early indication of the PPDU format/type through bits of the U-SIG (Lim; [0302]).

Regarding claim 11, the combination of Chen, Liu, and Lim, particularly Lim discloses wherein the 20 MHz bitmap uses 4-bits to signal an 80 MHz frequency block and uses 8-bits to signal a 160 MHz frequency block (Preamble puncturing may be applied to the PPDU of FIG. 18. The preamble puncturing implies that puncturing is applied to part (e.g., a secondary 20 MHz band) of the full band. For example, when an 80 MHz PPDU is transmitted, an STA may apply puncturing to the secondary 20 MHz band out of the 80 MHz band, and may transmit a PPDU only through a primary 20 MHz band and a secondary 40 MHz band. Table 5 to Table 7 is an example of 8-bit (or N-bit) information for various RU allocations. An index shown in each table may be modified, and some entries in Table 5 to Table 7 may be omitted, and entries (not shown) may be added. Meanwhile, a plurality or RUs may be allocated to one STA in the EHT system. For example, regarding ‘an index 60’ of Table 6, one 26-RU may be allocated for one user (i.e., receiving STA) to the leftmost side of the 20 MHz band, one 26-RU and one 52-RU may be allocated to the right side thereof, and five 26-RUs may be individually allocated to the right side thereof ; [0187, 0198-0200]
RU Allocation subfield 1706 comprises N field(s), and the value of N depends on the CBW and the value of L. For various embodiments, N can only be 1 for CBW=20 MHz. For CBW=40 MHz, N=1 when L=1 and N=2 when L=2. N=2 for CBW=80 MHz, and N=4 for CBW=160 MHz or 80+80 MHz, and N=8 for CBW=320 MHz or 160+160 MHz regardless of the value of L. Each of the N fields of the RU Allocation subfield 1706 comprises an 8-bit signalling to indicate RU assignment within a corresponding tone range; [0212]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lim into the system of Chen and Liu in order to enable early indication of the PPDU format/type through bits of the U-SIG (Lim; [0302]).

Regarding claim 14, the combination of Chen, Liu does not expressly disclose wherein the EHT-SIG field of the packet uses a 9-bit resource unit allocation (RA) table comprised of 9-bits to signal at least one of the multi-RU modes and the single-RU modes. 
In an analogous art, Lim discloses wherein the EHT-SIG field of the packet uses a 9-bit resource unit allocation (RA) table comprised of 9-bits to signal at least one of the multi-RU modes and the single-RU modes (the common field of the EHT-SIG may include RU allocation information. The RU allocation information may imply information related to a location of an RU to which a plurality of users (i.e., a plurality of receiving STAs) are allocated. The RU allocation information may be configured in unit of 8 bits (or N bits), as in Table 1; [0197]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lim into the system of Chen and Liu in order to enable early indication of the PPDU format/type through bits of the U-SIG (Lim; [0302]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu and Lim and in view of Hedayat et al. (US 20160285526).

Regarding claim 15, the combination of Chen, Liu, and Lim does not expressly disclose wherein 1-bit of the 9-bit resource unit allocation (RA) table is a prefix bit.
In an analogous art, Hedayat discloses wherein 1-bit of the 9-bit resource unit allocation (RA) table is a prefix bit (one bit (such as a prefix bit p0) would indicate whether the MU-MIMO RUs is 20 MHz or 40 MHz where p0=0 indicates the RUs are 20 Mhz hence the MUSU is interpreted as above, and p0=1 indicates the RUs are 40 Mhz hence the MUSU would have length 1, 2 and 4 and as 40 MHz (MUSU=p0, b0), 80 MHz (MUSU=p0, b0, b1), 160 MHz (MUSU=p0, b0, . . . , b3). In another instance, two bits (such as prefix bits p0,p1) would indicate whether the MU-MIMO RUs is 20 MHz (p0,p1=00), 40 MHz (p0,p1=01), or 80 MHz (p0,p1=10); [0090]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Hedayat into the system of Chen, Liu, and Lim in order to offer power-saving to the recipient when the actual length of each payload is indicated so that the recipient, knowing the actual length, stops decoding and processing the padded parts (Hedayat; [0095]).

Regarding claim 16, the combination of Chen, Liu, Lim, and Hedayat, particularly Hedayat discloses wherein the prefix bit of the 9-bit resource unit allocation (RA) table is 0 (one bit (such as a prefix bit p0) would indicate whether the MU-MIMO RUs is 20 MHz or 40 MHz where p0=0 indicates the RUs are 20 Mhz hence the MUSU is interpreted as above, and p0=1 indicates the RUs are 40 Mhz hence the MUSU would have length 1, 2 and 4 and as 40 MHz (MUSU=p0, b0), 80 MHz (MUSU=p0, b0, b1), 160 MHz (MUSU=p0, b0, . . . , b3). In another instance, two bits (such as prefix bits p0,p1) would indicate whether the MU-MIMO RUs is 20 MHz (p0,p1=00), 40 MHz (p0,p1=01), or 80 MHz (p0,p1=10); [0090]); and 
wherein 8-bits of the 9-bit RA table use entries as specified in an 802.11ax communication protocol (a frame may refer to a MU-MIMO frame, an OFDMA frame, a high efficiency (HE) OFDMA frame, an OFDMA PPDU, a HE OFDMA PPDU, a PPDU, a MU PPDU or vice versa. In one aspect, a frame may be a downlink (DL) frame or an uplink (UL) frame. In one aspect, a DL OFDMA PPDU (e.g., 500) includes a header (e.g., 501) and a payload (e.g., 506). In one aspect, HE refers to the IEEE 802.11ax specification, 802.11ax, 11ax or vice versa; [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Hedayat into the system of Chen, Liu, and Lim in order to offer power-saving to the recipient when the actual length of each payload is indicated so that the recipient, knowing the actual length, stops decoding and processing the padded parts (Hedayat; [0095]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20200177425) in view of Liu et al. (US 20210258115) and in view of Park et al. (US 20200136884).


Regarding claim 22, the combination of Chen and Liu, particularly Chen discloses wherein the bits included in the subfields of the U-SIG field indicate channel puncturing information (CPI) for the at least one frequency block (bandwidth field 1328 is 4 bits. Table 3 indicates for an EHT MU PPDU a value of the bandwidth field 1328 and the indicated bandwidth. The bandwidth for values 8-15 may be different, but at least one of the values indicates 320 bandwidth with non-preamble puncturing mode; [0139]).
 Liu discloses wherein the bits included in the subfields of the U-SIG field are repeated on the per-channel basis within the at least one frequency block (Fig. 5A, USIGs repeated within channels of 80-MHz bandwidths).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Liu into the system of Chen in order to enable EHT transmissions with higher efficiency and serve mixed clients such as EHT STAs and HE STAs (Liu; [0006]).
The combination of Chen and Liu does not expressly disclose wherein the bits included in the subfields of the U-SIG field enable Overlapping Basic Service Set (OBSS) channel sharing.
In an analogous art, Park discloses wherein the bits included in the subfields of the U-SIG field enable Overlapping Basic Service Set (OBSS) channel sharing (BSS color subfield 1006 indicates whether the PPDU (e.g., 800 or 900) is from the STA's associated BSS or from an overlapping BSS (OBSS). In some embodiments, the value of the BSS color subfield 1006 is the same or similar as the BSS color that would be indicated by a HE-SIG-A field. In some embodiment the location of the bits for the BSS color subfield 1006 are fixed in the common SIG field 810 and/or U-SIG 910. In some embodiments the number of bits of the BSS color subfield 1006 are 2 to 12 bits; [0110]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Park into the system of Chen and Liu in order to improve coexistence among different IEEE 802.11 STAs and thus improve overall network efficiency (Park; [0006]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 10904061), “Signal Phase Rotation.”


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413